Citation Nr: 0615821	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post bunionectomy with degenerative changes, 
hallux valgus and inferior calcaneal spur. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to May 
2002.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2006.  The transcript of this hearing is 
now part of the claims file.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Residuals of an in-service bunionectomy at the 1st left 
metaphalangeal joint, including a hyperpigmented scar, 
degenerative changes, a mild hallux valgus deformity and a 
moderate inferior calcaneal spur, cause the veteran pain, 
weakness, stiffness and fatigue in his left foot during 
certain activities and limit the use of such foot.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post bunionectomy with degenerative 
changes, hallux valgus and inferior calcaneal spur have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5280 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented, in part, at 38 C.F.R 
§ 3.159 (2005) amended VA's duties to notify and assist.  As 
a result, VA must now notify a claimant and his 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As well, VA must assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it will aid in substantiating the 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has provided the 
veteran adequate notice and assistance with regard to his 
claim such that the Board's decision to proceed in 
adjudicating the claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  

During the pendency of this appeal, in March 2006, the Court 
held that the aforementioned notice requirements apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and 
(5) effective date of disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court further held 
that notice under the VCAA must inform the claimant that, if 
his service connection claim is granted, a disability rating 
and effective date will be assigned such award.  Id.  
Regarding the degree of disability element, the Court 
explained that the notice must include a discussion regarding 
how VA determines which disability rating to assign a 
service-connected disability, including by evaluating the 
severity of that disability, and must provide the veteran 
examples of the types of medical and lay evidence he should 
submit to substantiate his claim.  Id.

In this case, in October 2002, when the RO sent the veteran a 
pre-decision VCAA notice letter on his claim for service 
connection, therein it did not include information on 
disability ratings.  However, after granting the claim for 
service connection in a rating decision dated March 2003, the 
RO sent the veteran another VCAA notice letter specifically 
pertaining to his claim for a higher initial evaluation.  

The latter VCAA notice letter, dated December 2003, informed 
the veteran of the evidence necessary to prevail in his claim 
for a higher initial evaluation, namely medical evidence 
reflecting that the disability at issue is worse than 
initially evaluated, and identified the type of evidence that 
would best do so, including certain lay and medical 
information.  It also informed the veteran of the evidence it 
had received in support of his claim and the evidence VA was 
responsible for securing, including service medical records, 
VA records, and records of other Federal agencies.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the veteran to notify VA of, or 
send directly to VA, all other requested evidence.  

The content of this notice letter reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  It does not reflect compliance with the 
requirements of the law as found by the Court in 
Dingess/Hartman because it does not include any information 
on effective dates.  However, given that the disposition of 
this claim is unfavorable, any question as to the appropriate 
effective date to be assigned a higher initial evaluation is 
moot.
  
The timing of this notice letter also does not reflect 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  However, for the reasons that follow, 
such noncompliance is harmless.  First, as previously 
indicated, the notice satisfies the content requirements of 
the VCAA.  Second, in Pelegrini II, the Court recognized the 
need for, and the validity of, notification sent after the 
initial decision in cases where such notice was not mandated 
at the time the initial decision was made.  Although, in this 
case, the VCAA was already in effect at the time the RO the 
initial disability evaluation at issue, the only way that VA 
could now provide notice prior to initial adjudication would 
be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
veteran filed to perfect his appeal to the Board.  This would 
be an absurd result, forcing the veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  As such, the veteran is in no 
way prejudiced by having been provided notice after the 
initial RO decision.  Therein, the RO noted that it was 
giving the veteran an opportunity to submit additional 
argument and evidence, which he did, and to address the 
issues at a hearing, which he also did, as noted above, 
before the undersigned Acting Veteran's Law Judge.  With 
regard to the duty to notify, the VCAA simply requires that 
VA give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

B.  Duty to Assist

VA made reasonable efforts to identify, obtain and develop 
evidence necessary to substantiate the veteran's claim.  
Specifically, the RO secured and associated with the claims 
file the veteran's service medical records.  Since then, 
neither the veteran, nor his representative has identified 
any other pertinent, outstanding records.  In fact, during 
his hearing, the veteran testified that he had not received 
any post-service treatment for the disability at issue in 
this appeal and that there were no outstanding treatment 
records that needed to be obtained.  

The RO also afforded the veteran a VA examination, during 
which an examiner addressed the severity of the disability at 
issue in this appeal.  In a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in September 2003, the veteran 
asserts that the report of this examination is inadequate for 
rating purposes because an internist who had no specialized 
training in podiatry or orthopedics prepared it.  The veteran 
believes that he should be afforded another examination by a 
qualified physician.  He contends that the internist did not 
discuss how the bunionectomy has resulted in the limited use 
of his toe.  He asserts that such limitation in conjunction 
with pain and weakness render him more than 10 percent 
disabled.  

The Board acknowledges the veteran's contentions, but chooses 
not to remand this claim for another VA examination by a 
podiatrist.  Instead, the Board finds the veteran credible 
and accepts as true that he experiences all of the symptoms 
reported in various written statements submitted during the 
course of this appeal and during his March 2006 hearing.  A 
medical opinion objectively confirming the presence of such 
symptoms is thus unnecessary.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The RO granted the veteran service connection for status post 
bunionectomy with degenerative changes, hallux valgus, and 
inferior calcaneal spur of the left foot in a March 2003 
rating decision.  The RO assigned that disability a 10 
percent evaluation, effective June 1, 2002, the day after the 
veteran's discharge from active service.  The veteran 
appealed the evaluation assigned.

According to various written statements submitted during the 
course of this appeal and a transcript of the veteran's 
hearing testimony, the veteran experiences the following 
residuals of his in-service bunionectomy at the 1st left 
metaphalangeal joint: pain, weakness, stiffness and numbness 
or a lack of feeling in the great left toe.  Such residuals 
allegedly limit the use of his left great toe and foot, 
interfere with his ability to run, jog, walk up hills, use 
rung ladders, and engage in activities requiring balance, 
necessitate the use of more expensive shoes that ensure 
comfort, and cause him to favor one foot over the other, 
which in turn, requires that he alter his activities.    

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, as is the case here, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  Otherwise, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated residuals of the veteran's 
in-service bunionectomy as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  This DC 
governs ratings of unilateral hallux valgus and provides that 
a 10 percent evaluation is assignable for severe hallux 
valgus if equivalent to amputation of the great toe, and for 
hallux valgus if operated upon with resection of the 
metatarsal head-as has occurred in the present case.  This 
DC does not afford an evaluation greater than 10 percent.  
See 38 C.F.R. § 4.71a, DC 5280 (2005).  

Other DCs are also applicable to this case.  Under DC 5010, 
arthritis that is due to trauma and substantiated by x-rays 
is to be rated as degenerative arthritis under DC 5003.  38 
C.F.R. § 4.71a, DC 5010 (2005). 

DC 5003 provides that this type of arthritis is to be rated 
based on limitation of motion of the part affected, under the 
appropriate DC for the specific joint involved. When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate DC, an evaluation of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be 
assigned a 10 percent evaluation with x-ray involvement of 
two or more major joints or two or more minor joint groups 
and a 20 percent evaluation with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003 (2005).

An evaluation in excess of 10 percent may be assignable under 
DC 5284, if the veteran's disability is considered analogous 
to other injuries of the foot under such DC.  See 38 C.F.R. 
§ 4.20 (2005).  DC 5284 provides that a 10 percent evaluation 
is assignable for a moderate injury of the foot.  A 20 
percent evaluation is assignable for a moderately severe 
injury of the foot.  38 C.F.R. § 4.71a, DC 5284 (2005).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence in determining the severity of a disability to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2005).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 
4.6 (2005).

Based on these criteria and for the reasons that follow, the 
evidence of record establishes that residuals of the 
veteran's in-service bunionectomy do not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent under any applicable DC.

As previously indicated, the veteran had active service from 
March 1982 to May 2002.  In November 2001, the veteran 
underwent a bunionectomy with 1st metaphalangeal cuneiform 
fusion on the left foot.  Thereafter, just prior to 
discharge, he exhibited very limited active range of motion 
at the 1st metaphalangeal joint, normal passive range of 
motion, tenderness at the surgical site, edema, and muscle 
strength of 4 out of 5 in the left foot.  An examiner advised 
the veteran to continue exercises to lengthen his tendon and 
increase his range of motion.  As well, he prescribed custom 
orthotics.

Since discharge, the veteran has not sought treatment for 
residuals of the in-service bunionectomy.  He has, however, 
undergone a VA general medical examination of his left foot.  
According to a report of that examination, conducted in 
November 2002, residuals of the bunionectomy include a 
hyperpigmented scar, degenerative changes, mild hallux 
valgus, and a moderate inferior calcaneal spur.  Such 
residuals cause pain, weakness and stiffness on standing and 
walking.  The examiner noted that the veteran had no painful 
motion, atrophy, edema, tenderness to palpation in the 
plantar surface of the foot or the metatarsal heads, painful 
motion on dorsiflexion of the toes, or limitation of motion 
of the ankle..  The examiner also noted that, during the 
examination, the veteran exhibited no gait abnormality or 
functional limitation on standing or walking.  The examiner 
found no hammertoe or claw foot, flat feet, Morton 
metatarsalgia, or hallux rigidus abnormality.  She indicated 
that the veteran did not require arch support or orthopedic 
shoes, or a brace, cane or crutches for ambulation.  On 
neurological examination, the veteran's cranial nerves were 
grossly intact and he had strength of 5/5 in the lower 
extremities, bilaterally.  X-rays showed post-surgical 
changes, including surgical pins traversing the first tarsal 
metatarsal joint with at least partial fusion, no acute 
fracture or dislocation, degenerative changes in the 1st 
metatarsal phalangeal joint, a mild hallux valgus deformity 
and a moderate inferior calcaneal spur.

In sum, degenerative changes, a mild hallux valgus deformity 
and a moderate inferior calcaneal spur, which represent 
residuals of the veteran's in-service bunionectomy at the 1st 
left metaphalangeal joint, cause pain, weakness, stiffness 
and fatigue in the left great toe during certain activities 
and limit the use of the veteran's left foot.  These symptoms 
are contemplated in the 10 percent evaluation assigned the 
veteran's disability under DC 5284.  

As previously indicated, a 10 percent evaluation is the 
maximum assignable under DC 5284.  Given the joint at issue, 
it is also the maximum disability evaluation assignable under 
DC 5003.  An evaluation in excess of 10 percent is not 
assignable under DC 5284 or under 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202, because, even 
assuming the truth of the veteran's statements regarding the 
severity of his disability, the evidence does not establish 
that such disability represents a foot injury that is more 
than moderately disabling.  Such disability involves 
partially fused toes, but no neurological deficit.  Such 
disability does not cause limited or painful motion, edema, 
an abnormal gait, or a lack of strength on resting.  It 
moderately limits the use of the veteran's left foot during 
certain activities.

A higher initial, or separate, evaluation is not assignable 
for the hyperpigmented scar on the veteran's great right toe 
under 38 C.F.R. § 4.118, DC 7801, 7803, 7804 or 7805 (2005) 
pursuant to Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
According to the report of the VA examination conducted in 
November 2002, although the scar is a residual of the in-
service bunionectomy, it is not deep, superficial, unstable 
or painful and it does not cause limitation of motion, or 
meet or exceed an area of 39 square centimeters (or 6 square 
inches).  Rather, the scar is level to the skin and stable, 
not tender, disfiguring, or adherent, and lacks ulceration, 
tissue loss, and keloid formation.  It is not abnormally 
structured and measures 8 centimeters by .25 centimeters, for 
a total area of 2 square centimeters.  

Inasmuch as the veteran's service-connected disability does 
not involve flat foot, weak foot, pes cavus, anterior 
metatarsalgia, hallux rigidus, or hammer toe and x-rays fail 
to show malunion or nonunion of the tarsal or metatarsal 
bones, DCs 5278 through 5279 and 5281 through 5284 are not 
applicable to this appeal.  

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
initial evaluation in the future should his disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial evaluation in excess of 10 
percent for status post bunionectomy with degenerative 
changes, hallux valgus and inferior calcaneal spur have not 
been met.  In reaching this decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.  Rather, as a preponderance 
of the evidence is against the veteran's claim, such claim 
must be denied.


ORDER

An initial evaluation in excess of 10 percent for status post 
bunionectomy with degenerative changes, hallux valgus and 
inferior calcaneal spur is denied. 



____________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


